Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, cites “a position of the vehicle in a coordinate system where the current position” is unclear because “the current position” lacks a proper antecedent basis which has not been previously defined in the claim.
In addition, the claim cites “applying an outlier list to the local periphery information and temporarily excluding from processing part of the outlier list” is unclear and indefinite.  The claim fails to define how and what manner “an outlier list” is obtained and determined.  The subject matter is unclear of “…temporarily excluding from processing part of the outlier list”.  The current application’s specification states at [0041] that”an outlier list 122A stores information regarding points of the local …to be excluded from processing by the in-vehicle processing apparatus 120” which is unclear since based on the claim, when the apparatus includes a position estimation unit estimating a relationship by applying an outlier list which means the position estimation unit accesses and processes the outlier list.
Below are cited references that teach the claimed subject matter as best understood.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (8886387) in view of DeLorme (6321158).
With regard to claim 1, Agawal discloses an in-vehicle processing apparatus comprising: 
a storage unit that stores point cloud data including a plurality of coordinates of a point representing a portion of an object in an actual Lat and Lon coordinate system (memory 114 includes map data 116, see at least 4:55-67 & a point cloud includes a set of vertices in a 3D coordinate system which defines X, Y & Z coordinate system, see 7:20- 40+); 
a sensor input unit that acquires an output of a sensor that acquires information regarding vicinity of a vehicle (sensor system 104 includes radar unit 130, LIDAR unit 132, camera 136, and etc. for detecting in an environment in which the automobile 100 located, see at least 5:55 -6:50+); 
a movement information acquisition unit that acquires information related to movement of the vehicle (Sensor system 104 includes IMU 128 for sensing position and orientation changes of the automobile 100, see at least 6:13-20+); 

Estimating a relationship between the actual coordinate and the coordinate system on the basis of the point cloud data and the local periphery information (determine a different between the 3D point cloud data and the real time coordinates from sensor system, see at least 14:45-60+).
Agarwal fails to teach the current position is set as an origin by applying an outlier list to the local periphery information and temporarily excluding from processing part of the outlier list, and then estimates the position of the vehicle in the actual latitude and longitude coordinate system.  
DeLorme discloses an integrated routing/mapping information system links applications to one or more a handheld device (see the abstract).  The system estimates the handheld device location which is set as an origin with X, Y coordinates by using POIs data with fixed landmark (see at least col 57, lines 35-67+) which meets the scope of “the current position is set as an origin by applying an outlier list to the local periphery information and temporarily excluding from processing part of the outlier list, and then 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Agarwal by including estimating the vehicle’s current position by applying an outlier list to the local information as taught by DeLorme for estimating location of the vehicle more effectively.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal and DeLorme as applied to claim 1 above, and further in view of TAKAHASHI (JP2005-265494A).
With regard to claim 2,  Agarwal and DeLorme disclose the claimed subject matter but fail to teach that the position estimation unit searches for points corresponding to individual points constituting the local periphery information from among the point cloud data, and estimates a coordinate transformation formula for the actual latitude and longitude coordinate system and the coordinate system where the current position is set as a origin to minimize a distance between the corresponding points.  
Takahashi discloses a driving support device which is used to estimate a vehicle’s location.  The device performs the search and estimation the vehicle’s location when a distance between the local periphery information and the vehicle’s location longer than a predetermined threshold (see at least [0036]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Agarwal by including estimating the vehicle’s current position by applying an outlier list to the local information as taught by DeLorme, and further searching and update vehicle’s location when a distance between the local periphery information and the vehicle’s location longer than a predetermined threshold as taught by Takahashi.  The combination of Agarwal, DeLorme and Takahashi is an adapted device for assistance vehicle to locate its corrected position.

With regard to claim 3, TAKAHASHI teaches that the position estimation unit excludes point data of the local periphery information in which a distance between the point constituting the point cloud data or the local periphery information and a point corresponding to this point is longer than a predetermined threshold, and performs the search and the estimation (see at least [0036]+). 

With regard to claim 4, TAKAHASHI teaches that points included in the point cloud data and in the local periphery information are expressed as coordinates in a two dimensional space or coordinates in a three-dimensional space, and the position estimation unit performs the search and the estimation excluding a point in which the distance between the corresponding points is longer than a predetermined threshold and which is spatially located at an end portion of the local periphery information (see at least [0037]-[0040]+). 

With regard to claim 5, TAKAHASHI teaches that the point cloud data includes a periodic feature, and the position estimation unit estimates a coordinate transformation formula for the actual Lat and Lon coordinate system and the current position is set as 

With regard to claim 6, TAKAHASHI teaches that the position estimation unit performs the correction in a case where an instantaneous agreement level being an index of an agreement level between the local periphery information in the actual coordinate system created on the basis of: a previously estimated position of the vehicle in the actual coordinate system; most recent information acquired by the sensor input unit; and most recent information acquired by the movement information acquisition unit, and the point cloud data in the actual coordinate system, is smaller than a predetermined threshold (see at least [0036]+). 

With regard to claim 7, TAKAHASHI teaches that a point cloud data acquisition unit that creates second point cloud data including a plurality of coordinates of a point representing a portion of an object excluding a moving body in a third coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit and stores the created second point cloud data in the storage unit (see at least [0035]+).

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten in independent to overcome the rejection(s) under 35 U.S.C. 112(b) and, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662